Citation Nr: 0608831	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-30 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for recurrent acute 
gastritis.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active service from September 1977 to May 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The claims of entitlement to service connection for GERD and 
recurrent acute gastritis are being remanded, are addressed 
in the Remand portion of the decision below, and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.


FINDINGS OF FACT

A preponderance of the probative and competent medical 
evidence of record is against a finding that the veteran 
currently suffers from sinusitis, and there is no current 
diagnosis of sinusitis of record.  


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In this case, there is no timeliness problem with the VCAA 
notification.  In a July 2003 letter implementing VA's duty 
to notify and to assist, the RO informed the veteran of the 
steps that would be undertaken with respect to evidentiary 
development of his claims, and what the veteran's own 
responsibilities were in accord with the duty to assist.  
This letter also provided full notice as to the VCAA's 
provisions.  In addition, the veteran was advised by a 
December 2002 rating decision and a July 2003 Statement of 
the Case of the pertinent law and what the evidence must show 
in order to substantiate the claims.  All such notices 
provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notification received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Private 
medical records and a 2002 VA evaluation are on file.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his sinusitis claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO for further VCAA development would result only 
in additional delay, with no benefit to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See 
also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

In addition, to whatever extent the recent decision of the 
Court in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (March 3, 2006), requires more extensive notice in 
claims for compensation, i.e., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision, since the decision herein denies 
entitlement to compensation.  Any questions as to an 
appropriate disability rating or effective date to be 
assigned are therefore rendered moot.




It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With chronic disease shown as such in service (or within an 
applicable presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Notwithstanding the lack of a diagnosis of a disorder during 
service, service connection may still be granted if all the 
evidence, including that pertinent to service, establishes 
that the disorder was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

III.  Factual Background and Analysis

The veteran's service medical records show that he was 
treated for sinusitis in October 1977.  In March 1979, he was 
treated for allergic rhinitis.  In December 1981, he was 
treated for sinusitis/bronchitis.  The March 1981 and May 
1982 separation examination reports reflected that clinical 
evaluation of the sinuses was normal.  The examiner's notes 
indicated that the veteran was treated for allergic rhinitis 
in March 1979.  Subjectively, he indicated that in service he 
had experienced hay fever, and ear/nose/throat trouble.  The 
May 1982 examination report added that the sinusitis had 
reoccurred in December 1981, which was treated.

Private medical records dated in May and July 1993 document 
assessments of sinusitis and allergic rhinitis.  The veteran 
was treated for possible early sinusitis and bronchitis in 
November 1995.  In April 2002, he complained of sinus 
pressure and headaches, but no diagnosis was made.  

A VA examination was conducted in October 2002.  The veteran 
complained of recurrent sinusitis every other year requiring 
antibiotics, which the veteran reported began in service.  
Impressions included a history of sinusitis.  X-ray films of 
the sinuses revealed no findings suggesting sinusitis.  

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the service medical records document 
treatment for sinusitis and allergic rhinitis in service.  
Post-service records reflect that the veteran again 
experienced sinus problems in 1993 and 1995, assessed as 
sinusitis.  However, since 1995, the record contains no 
diagnosis of sinusitis, X-ray films taken in 2002 were 
negative for sinusitis, and a history of sinusitis was 
diagnosed.

A claim for service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  In this case, there is no current diagnosis of 
the claimed disability, i.e., sinusitis, and that that 
condition has not been diagnosed for approximately the past 
10 years.  Neither the veteran's complaints of sinus problems 
nor the diagnosis of a history of sinusitis, both shown by 
the 2002 VA examination report, comport with an actual 
current clinical diagnosis of sinusitis.  Accordingly, the 
appeal must fail, and the service connection claim for 
sinusitis must be denied on this basis alone.  

In summary, inasmuch as the veteran has no current diagnosis 
of sinusitis, the preponderance of the evidence is against 
the veteran's claim and service connection for such is not 
warranted.  See Brammer, supra.  See also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  Although the veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit-of-the-doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to service connection for sinusitis.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

ORDER

Entitlement to service connection for sinusitis is denied.


REMAND

As specifically provided by the VCAA, in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the 
Board finds that an examination and opinion are necessary in 
order to order to clarify the etiology of the veteran's 
currently claimed gastritis and GERD.

A brief review of the facts reflects that, during service in 
December 1980, the veteran was treated for acute, bleeding 
gastritis.  Private medical records dated in May and July 
1993 document an assessment of GERD.  Gastritis and dyspepsia 
were diagnosed in June 2001.  Later in June 2001, a double 
contrast upper GI and small bowel study was undertaken which 
revealed no reflux, hiatal hernia, esophagitis, or active 
ulcer disease.  The study was described as negative.  Records 
dated in 2002 also show continued treatment for gastritis.  A 
VA examination was conducted in October 2002.  A history of 
stomach problems in service was noted and it was reported 
that acute gastritis had last occurred in 1985, and that the 
episode resolved.  Impressions of GERD and a history of 
recurrent acute gastritis, the last episode in 1985, were 
made.  An upper endoscopy was apparently positive for 
gastritis and hiatal hernia, and it is not clear whether the 
2002 diagnoses accounted for these apparent findings.

In light of the findings in service and current medical 
evidence which at least suggests, if not establishes, current 
diagnoses of gastritis and GERD, the Board believes that 
obtaining a medical examination and medical opinion 
clarifying the current diagnosis/diagnoses and opining as to 
the likelihood of a relationship between any currently 
diagnosed gastrointestinal disorder and the veteran's service 
is necessary for the proper assessment of the veteran's 
claims.  38 U.S.C.A. § 5103A (West 2002).

Since the Board has determined that a new examination is 
warranted, the veteran is hereby informed that 38 C.F.R. § 
3.326(a) provides that individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations, and a failure to report can lead to adverse 
consequences, pursuant to 38 C.F.R. § 3.655.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the veteran for 
gastrointestinal disorders, to include 
gastritis/GERD, from 1982 to 1990 and from 
2000 forward.  After securing any necessary 
release(s), the RO should obtain any 
available records not on file.

2.  The veteran should also be provided with 
an examination to determine the current 
nature and etiology of his gastrointestinal 
disorder, which is claimed as gastritis and 
GERD.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.

a.  Following review of the claims folder 
and examination of the veteran, the 
examiner should initially diagnose any 
currently manifested gastrointestinal 
disorder.

b.  As to each gastrointestinal disorder 
diagnosed, the examiner should provide an 
opinion, with supporting rationale, as to 
whether it is is more likely than not 
(i.e., to a degree of probability greater 
than 50 percent), at least as likely as 
not (i.e., a probability of 50 percent), 
or less than likely (i.e., a probability 
of less than 50 percent) that such 
disorder is causally related to the 
veteran's active military service, to 
include treatment for acute gastritis 
therein (in 1980).

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  If it cannot be determined whether 
any diagnosed gastrointestinal disorder 
was incurred during service, on a medical 
or scientific basis without invoking 
processes relating to guesswork or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, 
with an explanation as to why this is so.

3.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the RO 
should implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO should 
readjudicate the issues on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the July 2003 SOC, 
and provides an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


